Citation Nr: 1605552	
Decision Date: 02/12/16    Archive Date: 02/18/16

DOCKET NO.  11-14 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include PTSD.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1956 to August 1961.  He served in Korea from March 1957 to July 1958.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for a mental health disability encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  Therefore, the claim of service connection for PTSD has been re-characterized as service connection for an acquired psychiatric disability, to include PTSD.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record fails to show the Veteran had any in-service psychiatric illness or treatment.  During his initial post service presentation for treatment many years after service, the Veteran described a number of service related stressors and PTSD was included among the psychiatric diagnoses accounting for his symptoms.  Notably, however, the stressors have varied and one is manifestly implausible, (i.e., that the Veteran, [3 or more years after the armistice was signed] was in combat and witnessed his friend killed by enemy fire).  Nevertheless, given the Veteran's military specialty in Korea (Ammo Bearer, Pioneer, and Combat Engineer) another stressor regarding the death of a soldier working with mines is not entirely improbable.  At the same time, in addition to PTSD, the Veteran's diagnoses have included Alzheimer's dementia and he has been described as delusional and having memory difficulties.  In this context is reasonable to question whether PTSD continues to be an appropriate diagnosis, and whether in retrospect it ever was an appropriate diagnosis.  That question should be address by a person with appropriate expertise after more complete mental health treatment records are associated with the file.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain VA treatment records relating to the Veteran from November 2010 to the present, and any other records of mental health treatment as he may identify.

2. After the requested development has been accomplished, refer the file to an individual with appropriate expertise for an opinion as to whether the Veteran meets the diagnostic criteria for PTSD, and if not, whether he ever met that criteria.  The reasons for the conclusions expressed should be fully explained.   

3. Readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted, the RO should issue the Veteran and his representative a supplemental statement of the case and provide him an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



